internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp br5 - plr-168488-01 date date in re parent sub sub sub fsub fsub fsub fsub fsub fsub acquiring target newco date b date c date d plr-168488-01 date e country a w z a b c d e f dear this is in reply to your letter dated date requesting that we rule on certain federal_income_tax consequences of a transaction the information submitted in that request and in subsequent correspondence is substantially as set forth below publicly traded parent is a diversified industrial corporation that is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return parent indirectly owns all of the stock of sub sub owns all of the stock of sub and fsub sub also indirectly owns through its ownership of all of the stock of a parent group subsidiary all of the stock of sub sub owns a percent of the stock of fsub and sub owns b percent of the stock of fsub sub owns all of the stock of fsub fsub target and acquiring target and acquiring are entities formed in country a and taxed as corporations for federal_income_tax purposes target owns all of the stock of fsub and fsub all entities designated as fsub are formed in country a unless otherwise noted each such entity is taxed as a corporation for federal_income_tax purposes i sub will transfer all of the stock in fsub to sub in exchange for such stock sub will receive consideration consisting solely of an amount of newly issued shares of common_stock in sub having approximately the same fair_market_value it is represented that this step will qualify as a transaction described in sec_351 of the internal_revenue_code plr-168488-01 ii acquiring will create a newly formed country a entity newco acquiring will contribute cash to newco in exchange for all the outstanding zs of newco newco will elect to be disregarded as an entity separate from its owner acquiring for u s federal_income_tax purposes iii sub and sub will transfer all of the stock in fsub fsub fsub and fsub to acquiring pursuant to a share exchange_agreement in exchange for the stock of fsub fsub fsub and fsub sub and sub will receive consideration consisting solely of newly issued shares of common_stock in acquiring having approximately the same fair_market_value it is represented that this step will qualify as a transaction described in sec_351 and that the consideration received by sub and sub respectively will be proportionate to the relative value of the exchanged stock iv sub acquiring target and newco will enter into an irrevocable escrow agreement pursuant to the terms of the agreement sub will deposit cash the transitory cash in an amount intended to equal the fair_market_value of its target stock with the escrow agent to be an unrelated commercial bank the escrow agent will be unconditionally obligated to transfer the transitory cash to acquiring in exchange for acquiring common_stock with a fair_market_value intended to equal the amount of the transitory cash and therefore also to be equal to the fair_market_value of the assets of target less the amount of the liabilities of target upon receipt of the acquiring common_stock the escrow agent will be unconditionally obligated to transfer the acquiring common_stock to sub additionally pursuant to the escrow agreement all of the transitory zs defined in step v below issued pursuant to the merger defined and described in step v below will be deposited with the escrow agent which will hold the transitory zs on behalf of sub acquiring will be unconditionally obligated to use the transitory cash it receives to purchase the transitory zs upon receipt of the transitory cash in exchange for the transitory zs the escrow agent will be unconditionally obligated to return the transitory cash to sub and the escrow will be terminated v target and newco will enter into an agreement of merger pursuant to the agreement target will agree to merge with and into newco and newco will succeed to all the assets and liabilities of target the merger in consideration for its stock in target sub will receive consideration consisting solely of newly issued zs in newco the transitory zs which zs will be directly and irrevocably deposited in the escrow described above in step iv vi upon satisfaction of all conditions to closing the merger will be completed pursuant to the terms of the merger agreement and the escrow agreement sub will surrender all of its stock in target and newco will transfer the transitory zs directly to the escrow agent there will be no dissenters in the merger and sub will not receive any consideration other than the constructive receipt of the transitory zs to be directly deposited with the escrow agent pursuant to the escrow agreement after the merger newco will change its name to newco plr-168488-01 vii pursuant to the escrow agreement sub will deposit the transitory cash in the escrow which will then be transferred by the escrow agent to acquiring in exchange for acquiring common_stock viii upon receipt of the acquiring common_stock the escrow agent will immediately transfer the acquiring common_stock to sub ix with the transitory cash acquiring will purchase the transitory zs deposited in the escrow and the escrow agent will return the transitory cash to sub x acquiring will surrender the transitory zs to newco for cancellation without additional consideration xi newco will transfer certain real_estate_assets ie buildings and leaseholds to acquiring or another of the country a affiliates in exchange for cash it is anticipated that newco and fsub will be combined with fsub some time in the future the following representations have been made in connection with the transaction a b c the fair_market_value of the acquiring stock received by sub in its capacity as the sole shareholder of target will be approximately equal to the fair_market_value of the target stock surrendered in the exchange acquiring will receive all of the assets of target and thus will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation amounts paid_by target to dissenters amounts used by target to pay its reorganization expenses amounts paid_by target to shareholders who receive cash or other_property and all redemptions and distributions except for regular normal dividends made by target immediately preceding the transfer are included as assets of target held immediately prior to the transaction during the 5-year period beginning on the date of the transaction there is no plan or intention for acquiring or any person related as defined in sec_1_368-1 to acquiring to acquire with consideration other than acquiring voting_stock acquiring voting_stock furnished in exchange for a proprietary interest in target in the transaction either directly or through any transaction agreement or arrangement with any other person d during the 5-year period ending on the date of the transaction i neither acquiring nor any person related as defined in sec_1_368-1 to plr-168488-01 acquiring will have acquired target stock with consideration other than acquiring voting_stock excluding exchanges by acquiring of target stock for a direct interest in the target enterprise and ii no distributions will have been made with respect to target stock other than ordinary normal regular dividend distributions made pursuant to target’s historic dividend paying practice either directly or through any transaction agreement or arrangement with any other person except for a c shares of common_stock of target issued to sub in exchange for cash in date b to finance in part an asset acquisition by target b d share of w of target issued to sub in exchange for cash on date c c e shares of common_stock of target issued to sub as a result of the merger of target with another corporation in date d and d f shares of common_stock of target issued to sub as a result of the acquisition of fsub by target in date e the aggregate value of the acquisitions described in paragraph d will not exceed percent of the value without giving effect to the acquisitions of the proprietary interests in target on the effective date of the proposed transaction acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business and except that newco might merge into fsub some time in the future target will be deemed to distribute the stock of acquiring it receives in the merger in pursuance of the plan_of_reorganization the liabilities of target assumed as determined under sec_357 by acquiring and the liabilities to which the transferred assets were subject were incurred by target or its predecessors in the ordinary course of its business following the transaction acquiring will continue the historic_business of target except that newco may merge into fsub some time in the future acquiring target and sub will pay their respective expenses if any incurred in connection with the transaction there is no intercorporate indebtedness existing between acquiring and target that was issued acquired or settled at a discount neither target nor acquiring is an investment_company as defined in sec_368 and iv e f g h i j k l m the fair_market_value of the assets of target transferred to acquiring will plr-168488-01 equal or exceed the sum of the liabilities assumed by acquiring plus the amount of liabilities if any to which the transferred assets are subject the total adjusted_basis of the assets of target transferred to acquiring will equal or exceed the sum of the liabilities assumed as determined under sec_357 by acquiring plus the amount of liabilities if any to which the transferred assets are subject after the transaction sub target’s sole shareholder will be in control of acquiring within the meaning of sec_368 at the time of the transaction acquiring will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in acquiring that if exercised or converted would affect sub 2's acquisition or retention of control of acquiring as defined in sec_368 target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the transfer of the target assets by target to acquiring in exchange for acquiring stock is a reorganization to which sec_1_367_b_-4 of the income_tax regulations applies target and acquiring are corporations for purposes of the merger sec_1_367_b_-1 and b the notice requirements of sec_1_367_b_-1 will be met with regard to the merger each of target and acquiring will be a controlled_foreign_corporation cfc within the meaning of sec_957 before and immediately after the merger n o p q r s t u v with respect to target sub is a sec_1248 shareholder within the meaning of sec_1_367_b_-2 and will be a sec_1248 shareholder on the date immediately preceding the merger w after the merger sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 of acquiring based solely on the information submitted and on the representations made by the taxpayer it is held as follows for federal_income_tax purposes steps iv through x of the transaction described above will be treated as the transfer by target of substantially plr-168488-01 all of its assets to acquiring solely in exchange for acquiring voting_stock and the assumption of the liabilities of target followed by the distribution by target of the acquiring voting_stock to its shareholder in complete_liquidation the acquisition by acquiring of substantially_all of the assets of target in exchange for acquiring voting_stock and the assumption by acquiring of the liabilities of target followed by target’s distribution of the acquiring voting common_stock in liquidation constitutes a reorganization within the meaning of sec_368 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of target target and acquiring are each a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by target on the transfer of substantially_all of its assets to acquiring solely in exchange for shares of acquiring voting_stock and the assumption by acquiring of the liabilities of target or on the distribution of the acquiring voting_stock to target’s shareholder sec_357 sec_361 and sec_361 no gain_or_loss will be recognized by acquiring on the receipt of target's assets solely in exchange for shares of acquiring voting_stock sec_1032 the basis of the assets of target in the hands of acquiring will be the same as the basis of those assets in the hands of target immediately prior to the transaction sec_362 the holding_period for the assets of target in the hands of acquiring will include the period during which those assets were held by target sec_1223 no gain_or_loss will be recognized by target’s shareholder on the exchange of its stock in target for shares of acquiring voting_stock sec_354 the basis of the acquiring voting_stock received by target’s shareholder is the same as the basis of the target stock surrendered in exchange therefor sec_358 the holding_period of the acquiring voting_stock received by target’s shareholder includes the holding_period of the target stock surrendered in exchange therefor provided the target stock was held as a capital_asset on the date of the exchange sec_1223 plr-168488-01 sub will enter a 5-year gain_recognition_agreement as provided in sec_1_367_a_-8 treating steps iv through x above and the anticipated combination of newco and fsub with fsub some time in the future as an indirect transfer of stock under sec_1_367_a_-3 sub will enter a 5-year gain_recognition_agreement as provided in sec_1_367_a_-8 with respect to the transfer of the fsub stock in step iii above sub will enter a 5-year gain_recognition_agreement as provided in sec_1_367_a_-8 with respect to the transfer of the fsub stock in step iii above sub will enter a 5-year gain_recognition_agreement as provided in sec_1_367_a_-8 with respect to the transfer of its fsub stock in step iii above sub will enter a 5-year gain_recognition_agreement as provided in sec_1_367_a_-8 with respect to the transfer of the fsub stock in step iii above sub will enter a 5-year gain_recognition_agreement as provided in sec_1_367_a_-8 with respect to the transfer of its fsub stock in step iii above no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings specifically no opinion is expressed whether any or all of the above-referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 of the code and regulations to be promulgated thereunder if it is determined that any or all of the above-referenced corporations are passive foreign investment companies no opinion is expressed with respect to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code this ruling offers no opinion as to the application of sec_367 to any of the transactions described above this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated plr-168488-01 pursuant to the power_of_attorney on file in this office copies of this letter have been sent to the taxpayer and the taxpayer’s representative sincerely yours by debra carlisle chief branch office of associate chief_counsel corporate cc
